GRAHAM, Judge.
Petitioners contend that in order for them to be found in violation of G.S. 18A-25(b), it was necessary for the State to charge and prove that the liquor sold was purchased from a county or municipal store. G.S. 18A-25(b) prohibits the possession for sale, or sales, of any liquor pwrchased from any county or municipal store. While this statute is cited in the notice served upon petitioners, G.S. 18A-3(a) is also cited therein, and the uncontradicted evidence before the Board clearly shows that petitioners violated this section. G.S. 18A-3(a) provides that “[n]o person shall manufacture, sell, barter, transport, import, export, deliver, furnish, purchase, or possess any intoxicating liquor except as authorized in this Chapter.” Suffice to say, there is no provision in Chapter 18A of the General Statutes, or in any other law in this State, that authorizes the sale of liquor in private or public clubs or restaurants in this State.
Petitioners further contend that the charges should have been dismissed because the ABC officer’s identification of the Club as the Club Riviera was based upon hearsay evidence. This *595argument is without merit. The testimony of the witness as to the identification of the Club was not contradicted. Moreover, both of the permittees were present on the premises. One was collecting cover charges at the door and the other was working as a bartender.
Any one of the two violations found by the Board would support the suspension of petitioners’ permits: C’est Bon, Inc. v. Board of Alcoholic Control, 279 N.C. 140, 181 S.E. 2d 448. The evidence fully supports the findings of the Board as to both violations.
Affirmed.
Judges Brock and Vaughn concur.